Citation Nr: 1646493	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for posterior interosseous nerve compression of the right forearm (right forearm disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1990 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In December 2013 and May 2016, the Board remanded the appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Based on a review of the claims folder, the Board finds that there has been compliance with its 2013 and 2016 remand directives, and no further action is necessary at this time.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In May 2016, the Board had referred the issue of whether there was clear and unmistakable error in the July 1998 rating decision that had granted service connection and assigned the 10 percent disability evaluation for posterior interosseous nerve compression of the right forearm that had been raised in a July 2014 statement.  In a June 2016, the Appeals Management Center issued a memorandum noting that this issue needed immediate attention from the AOJ.  In the November 2016 Informal Hearing Presentation submitted by the Veteran's representative, the issue of reopening the claim for service connection for right carpal tunnel syndrome, which had been denied in July 2014, was raised.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's right forearm disability has been manifested by no more than mild incomplete paralysis due to subject symptoms of pain and numbness in the right hand and fingers and objective evidence of some decreased grip strength and sensation.  

2.  At no point has the Veteran's right forearm disability been manifested by symptoms that more closely approximate moderate incomplete paralysis 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 for posterior interosseous nerve compression of the right forearm percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code 8715 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

VA provided the Veteran with December 2008 and February 2009 notice letters that informed her on the evidence needed to substantiate a claim for increased rating, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher evaluation for right forearm disability.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records as well as the Veteran's lay statement and testimony are in the claims folder.  The Veteran has not identified any other VA or private facilities that have treated her right forearm disability.  All records identified by the Veteran relating to this claim have been obtained, to the extent possible.  Additionally, the Veteran was provided proper VA examinations in response to her claim for an increased rating, most recently in June 2016.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of her claim, and she was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102 (2015).

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's right forearm disability is currently assigned a 10 percent rating by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8715, which evaluates impairment from neuralgia of the median nerve. 

Under Diagnostic Code 8715, 10 percent ratings are warranted when there is mild incomplete paralysis.  A 30 percent (major) and 20 percent (minor) ratings are warranted when there is moderate incomplete paralysis; and a 50 percent (major) and 40 percent (minor) ratings are warranted when there is severe incomplete paralysis.  A 70 percent (major) and 60 percent (minor) ratings are warranted when there is complete paralysis with hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8715 (2015).   

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The record shows that the Veteran was originally awarded service connection for right forearm disability in a July 1998 rating decision.  At that time, it was noted that a review of her service treatment revealed complaints of right elbow and forearm pain that radiated down into her right wrist and hand.  She also complained of numbness in her right fingers.  The Veteran underwent physical therapy as well as a neurologic evaluation.  A 1996 nerve conduction velocity study revealed findings of possible entrapment of the right radial/posterior interosseous nerve and elbow.  The Veteran's right forearm disability was assigned a 10 percent evaluation at that time.  

In November 2008, the Veteran filed a claim for increased rating for her right forearm disability.  She believes that her current disability is more severe than the current assigned 10 percent rating.  The Veteran also believes that she should be assigned two separate ratings for disabilities due to right forearm and right elbow symptomatology. 

VA treatment records dated from 2008 to 2009 which reflect the Veteran's complaints of chronic right lower arm pain and numbness, and she uses medication that provides her with some relief.  These VA treatment records also contain clinical findings of full range of motion in the right hand and wrist, normal muscle strength, and a normal neurologic evaluation in the right upper extremity.  

The Veteran was afforded with a VA nerve examination in January 2009 in conjunction with her claim.  In the examination report, the VA examiner noted that the Veteran's medical records showed a history right upper extremity pain and numbness, right elbow pain and weakness in right hand; howerver, a 1999 nerve conduction study revealed no abnormalities involving the right upper extremity.   The Veteran also complained of weak grip and pain in the fingers of her right hand.  On clinical evaluation, the VA examiner found that there was no evidence of muscle atrophy or weakness in the right forearm and hand, and neurologic evaluation revealed normal muscle strength, sensory, and deep reflexes in the right upper extremity.  The VA examiner concluded that there was no evidence of peripheral nerve impairment in the Veteran's right upper extremity.  

In September 2009, the Veteran was afforded another VA nerve examination in conjunction with her claim.  The VA examiner provided a similar medical history of the Veteran's complaints.  The VA examiner also noted that the Veteran reported that right forearm disability caused her functional impairment which limited her ability for prolonged typing at work as an accountant and limited her ability to lift more than five pounds with her right hand.  On clinical evaluation, the VA examiner observed no evidence of pain in the right elbow or muscle atrophy in the right upper extremity.  On neurologic evaluation, there was evidence of slight decreased muscle strength in the right hand and possible slight numbness in the fingers.  However, the VA examiner found that there was no clinical evidence of nerve injury.  Rather, the VA examiner found that the Veteran's subjective complaints and objective findings demonstrated a mild joint muscle injury in the right forearm and elbow.  The VA examiner instructed that the Veteran should be provided with diagnostic testing to rule out neurologic involvement in the right upper extremity.

In a March 2010 addendum VA medical statement, the 2009 VA examiner noted that the findings from the EMG and NCV studies revealed entrapment of the right median nerve at the wrist and denervation of right abductor pollicis brevis, which supported an assessment of mild right carpal tunnel syndrome (CTS).  

During the July 2013 Board hearing, the Veteran testified that her right forearm disability is manifested by tingling and numbness in her fingertips and loss of grip strength in her right hand.  She also asserted that she should be assigned a separate rating for an orthopedic impairment associated with her right elbow, which she described as an inability to fully extend as well as pain and tenderness just below the elbow.  

The report of an April 2014 VA examination shows that the Veteran reported mild pain and paresthesia in her hand and forearm.  On physical examination, the VA examiner documented normal strength, normal reflexes, normal sensation, and no trophic changes.  The VA examiner noted NCV study that had been performed during active service that demonstrated involvement of the right radial nerve resulting in the diagnosis of posterior interosseous nerve syndrome.  The VA examiner also noted a December 2009 abnormal EMG that documented evidence of carpal tunnel syndrome; however, no involvement of the radial nerve was documented.  The 2014 VA examiner provided diagnoses of right carpal tunnel syndrome and right posterior interosseous nerve syndrome, but indicated the severity of the nerve involvement as "normal."  The VA examiner additionally indicated that right posterior interosseous nerve syndrome involves a lesion of the radial sensory nerve in the hand.  

In a July 2014 addendum medical statement, the 2014 VA examiner clarified that posterior interosseous nerve syndrome involved the superficial sensory branch of the radial nerve, and added that carpal tunnel syndrome involves the median nerve.  The VA examiner then opined that "since there are no clinical signs of nerve involvement and the only indication of nerve impairment is stated by an abnormal nerve conduction time[,] the severity of the nerve involvement is very very minimal."  The Board previously found the 2014 VA examiner's opinion to be inadequate because the VA examiner failed to distinguish between the two nerve conditions, and did not appear to consider the Veteran's reported symptoms. 

The Veteran was afforded her most recent VA nerve examination in June 2016.  Based on the review of the claims folder and findings from clinical evaluation, the VA examiner found that the Veteran had a diagnosis of right carpal tunnel syndrome, and concluded that there was no evidence of posterior interosseous injury to the forearm.  The Veteran complained of right hand weakness, reduced grip strength, and mild symptoms of pain paresthesia and numbness in her right upper extremity.  On clinical evaluation, there was evidence of reduced grip strength (4 out of 5) and mild decreased sensation in the right hand.  There was no evidence of muscle atrophy.  The VA examiner marked findings of mild incomplete paralysis of the median nerve.  The VA examiner noted that upon examination of the right forearm, there was evidence of normal motor strength on supination and wrist extension in neutral and ulnar deviations.  

Initially, the Board notes that the Veteran's right forearm disability was originally described as impairment of the right posterior interosseous nerve, but also included the Veteran's subjective symptoms of pain and weakness in her right wrist and hand.  Each VA examiner found that the medical evidence demonstrated that the Veteran had medial nerve impairment.  The April 2014 VA examiner noted that the posterior interosseous nerve syndrome involved a lesion of the radial nerve, whereas, the median nerve is the nerve involved in cases of carpal tunnel syndrome.  Notably, the Veteran's claim for service connection for carpal tunnel syndrome was denied in an unappealed July 2014 rating decision.  However, as the medical evidence shows involvement of the right median and does not clearly distinguish her service-connected symptoms from any nonservice-connected conditions, the Board finds that Diagnostic Code 8715, dealing with paralysis of median nerve, is the most beneficial.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for the right forearm disability is not warranted.  The next higher rating contemplates at least moderate incomplete paralysis.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8715. 

In this case, the symptoms shown in the examinations do not equate to moderate incomplete paralysis.  In each of the VA examination reports, the VA examiners found no more than mild incomplete paralysis based on clinical evaluation and interview.  None of the VA examinations revealed more than slight decreased grip strength and sensation in the right hand.  There was no evidence of muscle atrophy, and the Veteran had normal motor strength in her right forearm.  As such, evidence of records does not support a finding that the Veteran has moderate incomplete paralysis. 

In light of the Veteran having normal muscle function; normal reflexes; no muscle atrophy; and only slight decreased hand grip and decreased sensation, with subjective complaints, the Board is unable to conclude that the Veteran's right forearm disability equates to moderate incomplete paralysis.  Considering that the Veteran had very minimal nerve involvement in the 2014 VA examinations, and only objective factors of slight decreased grip strength and decreased sensation at the 2009 and 2016 examinations, the Board is unable to conclude that the Veteran's disability more closely approximates moderate incomplete paralysis to warrant a rating in excess of 10 percent under Diagnostic Code 8715.  See 38 C.F.R. § 4.124(a).

The Board has also considered whether the Veteran should be assigned a separate compensable evaluation for any orthopedic impairment in her right elbow as distinguished from the neurologic impairment caused by her right forearm disability.  Although the Veteran described her orthopedic impairment as an inability to fully extend her right elbow, the 2016 VA examiner observed no orthopedic impairment on clinical evaluation.  Rather, the VA examiner observed that the Veteran had normal motor strength on supination and extension in the right upper extremity, and did not indicate any orthopedic abnormalities.  Absent clear objective findings of orthopedic involvement, the Veteran's subjective complaints of painful motion and tenderness in her right elbow are considered in the current assigned 10 percent rating for medial nerve impairment.  The Board finds that assigning a separate rating would doubly compensate the Veteran for the same symptoms already considered under her evaluation for her service-connected disability and violates the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

For these reasons, the Board finds that the criteria for ratings in excess of 10 percent have not been met.

Extraschedular Considerations 

The Board has considered whether an extraschedular rating is warranted for the service-connected right forearm disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  The governing norm in these extraschedular cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) 92015); Thun v. Peake, 22 Vet App 111 (2008). 

In this case, the Veteran's right forearm disability picture has manifested primarily as pain, tingling and numbness, decreased grip strength and decreased sensation in the right upper extremity, all which are accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.   Although words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  The schedular rating criteria provide ratings based on paralysis, neuritis, and neuralgia (nerve pain).  As such, the scheduler rating criteria encompasses a wide range of symptoms for peripheral nerve impairment.  In this case, the problems reported by the Veteran are contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

Moreover, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated the right upper extremity, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, and the evidence of record does not demonstrate, that her right forearm disability has caused her to be unemployable.  Rather, the Veteran has consistently reported that she has been employed as an accountant, despite her right upper extremity symptoms.  As such, a claim for TDIU has not been raised by the record.


ORDER

Entitlement to an evaluation in excess of 10 percent for posterior interosseous nerve compression of the right forearm is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


